Citation Nr: 0102382	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of a fracture of the left great toe, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a chronic left foot 
disability secondary to a service-connected disorder of the 
left great toe.

3.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a sleep disorder, and 
for disability of the digestive tract, based on surgery 
performed by VA on August 27, 1990.

4.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for dry eye syndrome, based 
on multiple eye surgeries performed by VA.

5.  Entitlement to an extension beyond February 28, 1991, of 
a temporary total rating based on the need for convalescence 
following surgery performed on November 28, 1990, for a 
service-connected disorder of the left great toe.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to an extension beyond January 
31, 1992, of a temporary total rating based on the need for 
convalescence following surgery performed on September 10, 
1991, for a service-connected disorder of the left great toe.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  This matter comes to the Board of Veterans' Appeals 
(BVA or Board) on appeal from decisions by the RO in 
Columbia, South Carolina.

This case was previously before the Board in April 1999, when 
it was remanded to the RO for additional development.  In May 
1999, while the case was in remand status, the RO, among 
other things, furnished the veteran a statement of the case 
addressing the issue of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for dry eye 
syndrome.  Thereafter, in June 1999, the veteran perfected an 
appeal of that issue by filing a VA Form 9 (Appeal to Board 
of Veterans Appeals).

On his June 1999 VA Form 9, the veteran checked a box 
indicating that he wanted "a BVA hearing in Washington, 
D.C."  The Board scheduled a hearing for December 2000, 
pursuant to the veteran's request, but he later asked that 
the hearing be canceled.

(Issues 1-3 and 5-7, above, are addressed in the REMAND 
below.)


FINDINGS OF FACT

1.  The veteran has dry eye syndrome that can be attributed 
to multiple eye surgeries performed by VA for correction of a 
congenital disability.

2.  The veteran's dry eye syndrome represents additional 
disability, not attributable to his own willful misconduct, 
which is neither the result of the natural progress of the 
condition for which surgical treatment was undertaken, nor 
the necessary or intended result of such treatment.


CONCLUSION OF LAW

The criteria for an award of compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for dry eye syndrome, 
based on multiple eye surgeries performed by VA, have been 
met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.358, 3.800 (2000); VAOPGCPREC 40-
97 (Dec. 31, 1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for dry eye syndrome.  He 
contends that the condition can be attributed to multiple eye 
surgeries performed by VA.

Section 1151 of Title 38, United States Code, was amended 
during the pendency of the veteran's appeal.  However, the 
amendments were made applicable only to claims filed on or 
after October 1, 1997.  See, e.g., Jones v. West, 12 Vet. 
App. 460, 463 (1999).  Claims filed prior to October 1, 1997, 
are adjudicated under the law as it existed previously.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The version of section 
1151 in effect when the veteran filed his claim provided, in 
pertinent part:

	Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of . . . surgical treatment, . . . 
not the result of such veteran's own willful 
misconduct . . . and such injury or 
aggravation results in additional disability 
to . . . such veteran, disability . . . 
compensation . . . shall be awarded in the 
same manner as if such disability [or] 
aggravation . . . were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See 38 C.F.R. §§ 3.358(a), 
3.800(a) (2000) (to the same effect).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based is compared to the subsequent 
physical condition resulting from the disease or injury.  
38 C.F.R. § 3.358(b)(1) (2000).  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury is the condition which the specific medical 
or surgical treatment was designed to relieve.  Id. 
§ 3.358(b)(1)(ii).

In order to establish entitlement to compensation under § 
1151, it is necessary to show that the additional disability 
is actually the result of disease or injury, or aggravation 
of an existing disease or injury, attributable to the medical 
or surgical treatment, and not merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1) (2000).  Compensation is not payable 
for the continuance or natural progress of disease or 
injuries for which treatment was authorized, and compensation 
can be awarded on the basis of aggravation only if there is 
proof that the aggravation resulted from disease or injury, 
or aggravation of an existing disease or injury, suffered as 
a result of treatment.  Id. § 3.358(b)(2), (c)(2).

Compensation is not payable under § 1151 for the necessary 
consequences of treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  38 C.F.R. § 3.358(c)(3) 
(2000).  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
medical or surgical treatment administered.  Id.  
Consequences otherwise certain or intended to result from a 
treatment are not to be considered uncertain or unintended 
solely because it had not been determined at the time that 
consent was given whether the treatment would in fact be 
administered.  Id.

Applying the foregoing law and regulations to the facts of 
the present case, the Board finds that the evidence supports 
the claim of entitlement to compensation benefits for dry eye 
syndrome under the former version of 38 U.S.C.A. § 1151.  The 
record shows that the veteran has undergone multiple eye 
surgeries at VA, performed in an attempt to correct 
congenital difficulties, and that he currently suffers from 
dry eye syndrome.  He has stated that his problems with dry 
eyes first began following surgery at VA, and the record 
contains an opinion by a VA physician, dated in July 1998, to 
the effect that multiple eye surgeries left the veteran with 
an inability to close his eyelids effectively, which then, in 
turn, caused additional disability in the form of dry eye 
syndrome.  Under the circumstances, the Board is persuaded 
that the veteran's dry eye syndrome represents additional 
disability attributable to VA surgical treatment, not the 
result of his own willful misconduct, which is neither the 
mere result of the natural progress of the condition, nor the 
necessary or intended result of such treatment.  Compensation 
benefits for dry eye syndrome are therefore granted.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating the veteran's claim for 
compensation benefits for dry eye syndrome, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The is so because the 
Board is granting that claim.  Adjudication of that claim, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

The claim for compensation benefits for dry eye syndrome, 
pursuant to the provisions of 38 U.S.C.A. § 1151, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the veteran's remaining claims in the 
context of the new law.  Nor has the veteran had an 
opportunity to prosecute those claims in that context.  
Consequently, in order to ensure the veteran due process of 
law, and to avoid the possibility of prejudice, the Board 
will remand those claims to the RO.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, making reasonable efforts to obtain updated records 
of any VA treatment the veteran may have received for the 
disabilities at issue since the time that such records were 
last procured.  The action should also include providing the 
veteran with a new examination of his left foot, inasmuch as 
the report of the last such examination does not contain all 
of the information requested by the Board in its April 1999 
remand.  38 C.F.R. §§ 3.327, 4.2, 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain updated records of any VA 
treatment the veteran may have received 
for the disabilities at issue since the 
time that such records were last 
procured.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran undergo an orthopedic 
examination for purposes of assessing 
the current level of functional 
impairment attributable to service-
connected post-operative residuals of a 
fracture of the left great toe.  If 
possible, the veteran should be examined 
by the same physician who examined his 
foot in August 1999.  The examiner 
should review the claims folder before 
examining the veteran.  The examiner 
should indicate whether the veteran has 
"flat foot" of an acquired nature and, 
if so, whether the symptoms are or can 
be relieved by a built-up shoe or arch 
support, whether the weight-bearing line 
is over or medial to the great toe, 
whether there are characteristic 
callosities, and whether there is 
objective evidence of marked deformity 
(pronation, abduction, etc.), bowing of 
the tendo achillis, severe spasm or 
marked inward displacement of the tendo 
achillis on manipulation, swelling on 
use, pain on manipulation or use, or 
extreme tenderness of the plantar 
surfaces; whether the veteran has "weak 
foot," characterized by atrophy of the 
musculature, disturbed circulation, and 
weakness; whether the veteran has "claw 
foot" (pes cavus) of an acquired nature 
and, if so, whether the condition is 
manifested by dorsiflexion of the toes, 
tenderness under the metatarsal heads, 
limitation of dorsiflexion at the ankle, 
shortened plantar fasciae, marked 
contraction of the plantar fasciae with 
dropped forefoot, marked varus 
deformity, or painful callosities; 
whether the veteran has metatarsalgia; 
whether the veteran has hallux valgus 
(severe or otherwise) or hallux rigidus 
and, if so, whether it is of such 
severity so as to equate, in functional 
terms, to amputation of the great toe; 
whether the veteran has any hammertoes; 
whether there is any evidence of 
arthritis; whether there is any malunion 
or nonunion of the veteran's metatarsal 
bones and, if so, whether the malunion 
or nonunion is mild, moderate, 
moderately severe, or severe in degree; 
and whether the veteran's left foot is 
so affected by disability that no 
effective function remains other than 
that which would be equally well served 
by an amputation stump and suitable 
prosthetic appliance.  (Note that the 
question is not whether amputation would 
increase functioning, but rather whether 
the function that remains is equivalent 
to or less than that which would be 
obtained by an amputation stump and 
suitable prosthesis.)  The examiner 
should also describe the surgical scars 
in the vicinity of the veteran's left 
foot, and indicate whether they are 
tender and painful on objective 
demonstration (the examiner should 
specifically indicate whether the scars 
themselves are tender and painful, or 
whether any noted tenderness and/or pain 
is attributable to other, underlying 
pathology), poorly nourished with 
repeated ulceration, or otherwise 
causative of limitation of function.  
After taking note of all foot-related 
pathology, the examiner should indicate 
which of the veteran's present diagnoses 
and functional limitations can at least 
as likely as not be attributed to post-
operative residuals of a fracture of the 
left great toe, and which are more 
likely due to some other cause.  If the 
examiner concludes that the veteran has 
disability of the left foot that it not 
directly attributable to service-
connected disability, an opinion should 
be provided as to whether such 
disability has nevertheless been 
chronically or permanently worsened as a 
result of service-connected disability.  
The examiner should then provide an 
opinion as to whether the service-
related manifestations of left foot 
disability, including any associated 
tenderness, pain on use, weakness, 
excess fatigability, or incoordination, 
result in an overall disability picture 
which is best equated with (1) slight, 
(2) moderate, (3) moderately severe, or 
(4) severe foot injury, and whether the 
veteran's service-related left foot 
disability alone renders him 
unemployable. 

3.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

4.  The RO should thereafter take 
adjudicatory action on the claims here 
in question.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



